DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariga et al (JP2006-292499A, heretofore referred to as Ariga).
Regarding claim 1, Ariga teaches a signal analysis method (Ariga; Pg 3, Par 04; Ariga teaches processing a signal to obtain an attenuation peak), said signal analysis method comprising: receiving an output signal from a device under test (Ariga; Fig 6 and Pg 9, Par 02-03); at least one of receiving a sampling point density or determining said sampling point density based on said output signal (Ariga; Pg 8, Par 04; Ariga teaches “number of sampling points of the intersection density distribution f (tk) is N”, i.e. the sampling point density is received); and determining a response function of said device under test based on said output signal and based on said sampling point density (Ariga; Pg 8, Par 04; Ariga teaches that the sampling point density under goes an FFT to allow for a windowing function to be used), wherein said sampling point density represents a number of sampling points per frequency interval for determining said response function (Ariga; Pg 8, Par 04; Ariga teaches the windowing function is based on the sampling points density distribution), and wherein said response function characterizes at least one property of said device under test as a function of frequency (Ariga; Pg 8, Par 05; Ariga teaches the function is used to determine the peak frequency of the signal).

Regarding claim 2, Ariga teaches the signal analysis method of Claim 1, wherein said response function is established as a frequency response, an amplitude response, a phase response or a transfer function (Ariga; Pg 8, Par 04 and Par 05; Ariga teaches the function is used to determine the peak frequency of the signal, i.e. a frequency response function).

Regarding claim 3, Ariga teaches the signal analysis method of Claim 1, wherein a preliminary response function is determined based on a predefined preliminary sampling point density (Ariga; Pg 8, Par 04; Ariga teaches the function is chosen based on the number of sampling points used initially, i.e. a preliminary response).

Regarding claim 4, Ariga teaches the signal analysis method of Claim 3, wherein said predefined preliminary sampling point density is constant (Ariga; Pg 8, Par 04; Ariga teaches the function is chosen based on the selected number of data points, so it is a constant based on the selection).

Regarding claim 11, Ariga teaches the signal analysis method of Claim 1, wherein an input signal for said device under test is generated via a signal generator based on said sampling point density (Ariga; Pg 7, Par 06; Ariga teaches an oscilloscope is used to transmit a test signal based on the time and length of the device under test).

Regarding claim 12, Ariga teaches the signal analysis method of Claim 11, wherein a frequency increment of said input signal is determined based on said sampling point density (Ariga; Pg 7, Par 06; Ariga teaches an oscilloscope is used to transmit a test signal based on the time and length of the device under test, which determines the sampling point density).

Regarding claim 13, Ariga teaches a measurement system (Ariga; Pg 3, Par 04; Ariga teaches processing a signal to obtain an attenuation peak) for determining a response function of a device under test (Ariga; Fig 6 and Pg 9, Par 02-03), said measurement system comprising an input and a signal processing circuit (Ariga; Pg 7, Par 06-07), said input being configured to receive an output signal of a device under test (Ariga; Pg 8, Par 04; Ariga teaches “number of sampling points of the intersection density distribution f (tk) is N”, i.e. the sampling point density is received), said signal processing circuit being configured to: at least one of receive a sampling point density or determine said sampling point density based on said output signal (Ariga; Pg 8, Par 04; Ariga teaches that the sampling point density under goes an FFT to allow for a windowing function to be used), and determine a response function of said device under test based on said output signal and based on said sampling point density (Ariga; Pg 8, Par 04; Ariga teaches the windowing function is based on the sampling points density distribution), wherein said sampling point density represents a number of sampling points per frequency interval for determining said response function (Ariga; Pg 7, Par 06; Ariga teaches an oscilloscope is used to transmit a test signal based on the time and length of the device under test, which is incremented to determine the frequency used), and wherein said response function characterizes at least one property of said device under test as a function of frequency (Ariga; Pg 8, Par 05; Ariga teaches the function is used to determine the peak frequency of the signal).

Regarding claim 14, Ariga teaches the measurement system of Claim 13, further comprising a signal generator being configured to generate an input signal for said device under test based on said sampling point density (Ariga; Pg 7, Par 06; Ariga teaches an oscilloscope is used to transmit a test signal based on the time and length of the device under test).

Regarding claim 15, Ariga teaches the measurement system of Claim 14, wherein said signal generator is configured to determine a frequency increment of said input signal based on said sampling point density (Ariga; Pg 7, Par 06; Ariga teaches an oscilloscope is used to transmit a test signal based on the time and length of the device under test, which is incremented to determine the frequency used).

Regarding claim 16, Ariga teaches the measurement system of Claim 13, wherein said response function is established as a frequency response, an amplitude response, a phase response or a transfer function (Ariga; Pg 8, Par 04 and Par 05; Ariga teaches the function is used to determine the peak frequency of the signal, i.e. a frequency response function).

Regarding claim 17, Ariga teaches he measurement system of Claim 13, wherein said signal processing circuit is configured to determine a preliminary response function based on a predefined preliminary sampling point density (Ariga; Pg 8, Par 04; Ariga teaches the function is chosen based on the number of sampling points used initially, i.e. a preliminary response).

Allowable Subject Matter
Claims 5-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 5, the specific limitations of  “… wherein a first derivative of said preliminary response function is determined, and wherein said sampling point density is determined based on said first derivative” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 6-7 are objected to for depending from objected claim 5.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 8, the specific limitations of  “… wherein a second derivative of said preliminary response function is determined, and wherein said sampling point density is determined based on said second derivative” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 9-10 are objected to for depending from objected claim 8.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 18, the specific limitations of  “… wherein said signal processing circuit is configured to determine at least one of a first derivative of said preliminary response function and a second derivative of said preliminary response function, and wherein said signal processing circuit is configured to determine said sampling point density based on at least one of said first derivative and said second derivative.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 19-20 are objected to for depending from objected claim 18.






Conclusion
               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               -Bottman et al teaches a pulsed based impedance measurement device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2867          

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867